Worrill, J.
1. “The writ of certiorari does not lie to correct a judgment of an inferior judicatory until after a final determination of the cause. A judgment of an inferior judicatory overruling a demurrer to a petition, not being a final determination of the cause, the writ of certiorari does not lie to review such judgment where the cause is still pending in the trial court and before it has been finally determined. Singer Mfg. Co. v. McNeal Paint & Glass Co., 117 Ga. 1005 (44 S. E. 801); Everidge v. Berrys, 93 Ga. 760 (20 S. E. 644).” Johnson v. Barrett, 26 Ga. App. 781 (1) (107 S. E. 168). The foregoing statement is true, even though the judgment complained of, if it had been rendered as the plaintiff in certiorari contends, would have been a final disposition of the case. Kesler v. Groover, 58 Ga. App. 548 (1) (199 S. E. 332).
2. Where, as in this case, the bill of exceptions and the exhibits attached thereto show that the alleged error sought to be reviewed by writ of certiorari to the Superior Court of Fulton County was the action of the Judge of the Civil Court of Fulton County in overruling the defendant’s demurrer to the amended petition in a case then pending in the said civil court, the judge of the superior court did not err in refusing to sanction the petition for a writ of certiorari. See Reed v. Kriegshaber & Son, Inc., 44 Ga. App. 64 (160 S. E. 560), and Felker v. Freeman, 46 Ga. App. 767 (169 S. E. 247).

Judgment affirmed.


Sutton, C. J., and Felton, J., concur.